NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

DONALD A. TANGWALL, Individually                No. 19-35370
and in his capacity as Trustee of the Toni 1
Trust,                                          D.C. No. 4:18-cv-00031-SLG

                Appellant,
                                                MEMORANDUM*
 v.

LARRY D. COMPTON,

                Appellee.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Sharon L. Gleason, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Donald A. Tangwall appeals pro se from the district court’s judgment

affirming the bankruptcy court’s order rejecting his proposed filing pursuant to a

vexatious litigant order. We have jurisdiction under 28 U.S.C. § 158(d)(1). We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a district court’s decision on appeal from a bankruptcy court and

apply the same standards of review applied by the district court. Motor Vehicle

Cas. 5 Co. v. Thorpe Insulation Co. (In re Thorpe Insulation Co.), 677 F.3d 869,

879 (9th Cir. 2012). We affirm.

      The bankruptcy court did not abuse its discretion by rejecting Tangwall’s

proposed filing because the filing was within the scope of the vexatious litigant

order and Tangwall failed to comply with the requirements set forth in the

vexatious litigant order. See In re Fillbach, 223 F.3d 1089, 1090 (9th Cir. 2000) (a

district court has discretion to dismiss an action for failure to comply with a

vexatious litigant pre-filing order).

      To the extent that Tangwall seeks to challenge the underlying vexatious

litigant order or the merits of the underlying bankruptcy proceedings, we do not

consider his contentions because they are outside the scope of this appeal.

      Tangwall’s request to combine cases and his motion to consolidate appeals

are denied.

      AFFIRMED.




                                          2